Citation Nr: 0024140	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-06 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a lung disorder as 
a result of nicotine dependence acquired during active 
service.

2.  Entitlement to service connection for a lung disorder as 
a result of tobacco use during active service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to September 
1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1998 by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran filed a notice of disagreement in 
September 1998.  A statement of the case was issued in 
December 1998, and a supplemental statement of the case was 
issued in March 1999. The veteran filed a supplemental appeal 
in April 1999.

The Board notes that, by a rating decision of March 1997, the 
veteran was granted a total disability evaluation based on 
individual unemployability due to his service-connected 
disabilities, effective in May 1992.


FINDINGS OF FACT

1.  There is a medical diagnosis of a current lung disorder.

2.  There is no medical evidence that nicotine dependence was 
acquired during active service.

3.  There is no medical evidence that a current lung disorder 
is related to tobacco use during active service.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a lung disorder as a result of nicotine dependence 
acquired during active service is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); VAOPGCPREC 19-97, 62 Fed. 
Reg. 37954 (1997).

2.  The veteran's claim of entitlement to service connection 
for a lung disorder as a result of tobacco use during active 
service is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); VAOPGCPREC 19-97 62 Fed. Reg. 37954 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that:  he started smoking cigarettes 
during active duty; he became "addicted" to nicotine during 
active service; and as a result of continued cigarette 
smoking, he developed a lung disorder.  The Board finds that 
the veteran's claim of entitlement to service connection for 
a lung disorder is based on two distinct theories:  that a 
current lung disorder is related to tobacco use in service; 
and that a current lung disorder is a tobacco-related illness 
resulting from nicotine dependence acquired during active 
service.  For purposes of clarity, the Board addresses both 
theories separately. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

However, the initial inquiry before the Board is whether the 
appellant has submitted a well-grounded claim, as required 
under 38 U.S.C.A. § 5107(a).  A well-grounded claim is one 
which is plausible, capable of substantiation, or meritorious 
on its own.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While such a claim may not be conclusive, it must be 
supported by evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Where the 
determinative issue is one involving medical causation, 
competent medical evidence in support of the claim is 
required for the claim to be well grounded.  See Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the appellant 
in developing facts pertinent to his claim, and the claim 
must be denied.  Epps v Gober, 126 F. 3d 1464, 1468-69 
(1997).

In the case before the Board, in order to have a well-
grounded claim, the appellant would have to present competent 
medical evidence that nicotine dependence resulted in the 
current lung disorder, and that a link existed between such 
nicotine dependence and service, or, in the alternative, that 
tobacco use in service resulted in a current lung disorder.  
See VAOPGCPREC 19-97, 62 Fed. Reg. 7954 (1997).  In other 
words, for a claim alleging a direct link between tobacco use 
in service and the current disability, the claimant has to 
provide medical evidence or lay evidence of tobacco use in 
service, and medical evidence of a relationship between a 
current lung disorder and tobacco use during active service, 
in order to establish a well-grounded claim.  For a claim 
alleging secondary service connection for a lung disorder on 
the basis of nicotine dependence acquired in service, the 
claimant has to provide medical evidence that nicotine 
dependence arose in service, and medical evidence of a 
relationship between the current lung disorder and nicotine 
dependence.  

(Public Law 105-206 prohibits service connection for a 
disability which resulted from an injury or disease 
attributable to the use of tobacco products during a 
veteran's service.  However, that law applies only to claims 
filed after June 9, 1998, and thus does not apply to the 
appellant's claim.)

The veteran's service medical records are entirely negative 
for any respiratory complaints or findings.  The service 
medical records are also negative for any reference to the 
use of tobacco.  In a report of medical history for 
separation in July 1976, the veteran denied having or having 
had shortness of breath, a chronic cough, asthma, or 
tuberculosis.  An examination for separation in July 1976, a 
chest X-ray was negative, and the veteran's lungs were 
evaluated as normal.

A VA chest X-ray in February 1994 showed an infiltrate in the 
region of the left lingula, which could represent some 
chronic parenchymal scarring or, possibly, pneumonia.  A VA 
chest X-ray in October 1997 showed a possible mild 
interstitial infiltrate in the left lower lobe and some 
scarring and pleural thickening near the left cardiac apex.  
VA pulmonary function tests in October 1997 were consistent 
with a moderate restrictive impairment.  A VA CT scan of the 
chest in November 1998 showed areas of atelectasis in the 
anteromedial lungs, bilaterally.  A VA CT scan of the chest 
in May 1999 showed findings suggestive of minimal 
bronchiectasis.  In February 2000, when the veteran was being 
examined at a VA facility prior to colon surgery, impressions 
included chronic obstructive pulmonary disease, chronic 
bronchitis-smoking.  The Board finds that these medical 
reports establish that the veteran has a current lung 
disorder.

In support of the veteran's claim, a statement by his mother 
was submitted.  She said that she believed that the veteran 
had started smoking during basic training, and he had tried 
to quit smoking several times, without success.

Statements by a VA physician and by a private physician were 
submitted.  In May 1998, a VA internist stated that:  The 
veteran began smoking after entering the military and had 
smoked since then; his numerous attempts to quit had not been 
successful; chest films and pulmonary function tests showed 
he has a lung condition; and it is possible his lung 
condition is a result of scarring from an earlier pneumonia 
and that he is susceptible to pneumonias because of ongoing 
tobacco use.

In September 1998, a private specialist in internal medicine 
and pulmonary diseases reported that he had examined the 
veteran and determined that the veteran had chronic 
obstructive lung disease, recurrent pneumonia, and nicotine 
dependency.  In September 1999, the private physician 
reported that he had again examined the veteran.  He stated, 
"Based on my examination, I believe that [the veteran's] 
symptoms are suggestive of severe COPD with recurrent 
pneumonia.  These are all related to the smoking and are 
therefore service connected."

The Board finds that the physicians' statements do not serve 
to render the veteran's claims well grounded.  The private 
physician found that the veteran is nicotine dependent, but 
he did not offer an opinion that nicotine dependence was 
acquired by the veteran while he was on active duty in 1975 
and 1976.  The private physician also found that the 
veteran's current lung disorder is related to smoking, but he 
did not offer an opinion that the current lung disorder is 
related to smoking while the veteran was on active duty in 
1975 and 1976.  The VA physician merely stated that recurrent 
pneumonia may be attributable to tobacco use; she did not 
offer an opinion that a lung disorder is related to tobacco 
use on active duty.  In sum, there is no medical evidence of 
a relationship between the current lung disorder and tobacco 
use during active service, and there is no medical evidence 
that nicotine dependence arose in service.  For these 
reasons, the veteran's claim must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); VAOPGCPREC 19-97 (1997).

The veteran's mother's statement does not serve to well 
ground his claims, because lay persons are not qualified to 
offer opinions on questions of medical diagnosis or medical 
causation, Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992), and, in any event, she did not address the 
determinative medical issues in this case.

The Board is aware of no circumstances in this matter which 
would put the VA on notice that relevant evidence may exist 
or could be obtained, which, if true, would make the claim 
for service connection for a lung disorder well grounded.  
See McKnight v. Gober, 131 F. 3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for  a lung disorder as a result of 
nicotine dependence acquired during active service or as a 
result of tobacco use during active service.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995). 


ORDER

The appeal is denied.

			
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

